Citation Nr: 0105090	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-21 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had verified active military service from January 
1968 to July 1968, and from January 1970 to June 1972.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, in which the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for major 
depression.


REMAND

The veteran requests the Board to reopen a claim of 
entitlement to service connection for major depression on the 
basis that he has submitted new and material evidence.  A 
preliminary review of the file reveals that the veteran 
maintains that all his service medical records have not yet 
been associated with his claims file. 

A review of the veteran's service medical records shows that 
he was seen in December 1970 for anxiety.  On the lower 
portion of that treatment record, it is indicated that an 
additional "note" was dictated.  The veteran claims that 
this note is not part of the record and should be located and 
associated with the claims file.  Further, an October 1971 
notation indicates that the veteran was seen "BAS-3/7, 1st, 
requests n.p. consult, Hx: ref. previous pages."  The 
veteran alleges that the records referred to in this notation 
have not been associated with the claims file.  Additionally, 
the veteran claims that the Armed Forces Reserve Center has 
additional records that would help to substantiate his claim, 
and which have not been associated with his claims file.  
According to the veteran, such records are from a period when 
he was "attached" to Company L, 3rd BN, 4th Marine Division, 
Fleet Marine Force.

In March 1973, the Records Service Station, Records Branch 
verified the veteran's service dates as well as his lost 
time.  In February 1994, the National Personnel Records 
Center (NPRC) verified the veteran's service dates again as 
well as his lost time.  In June 1998, at the request of the 
RO, the NPRC conducted a search for records from the 3rd 
Battalion, 4th Marine Corps. Division.  The NPRC indicated 
that they did not have record of a 4th Marine Corps Division 
in their hospital indices.  The RO also sent a letter, dated 
in April 1998, to the Armed Forces Reserve Center, in Topeka, 
Kansas, requesting records for the veteran.  It does not 
appear that a response has been received to that letter.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the VA has a duty to obtain medical 
records generated by its agency, as well as pertinent records 
in possession of another Government agency.  See Moore v. 
Gober, 10 Vet. App. 436, 440 (1997); Bell v. Derwinski, 2 
Vet. App. 611, 612-613 (1992);

In light of the foregoing, this matter is REMANDED to the RO 
for the following action:

1.  The RO should make additional efforts 
to locate the missing service medical 
records, described in the above REMAND.  
The RO should again contact the NPRC, as 
well as the Armed Forces Reserve Center, 
and request that record searches be 
undertaken to obtain any and all 
available service medical and clinical 
records which correspond to medical 
treatment provided to the veteran of any 
kind (inpatient, outpatient, mental 
health clinic, field station, etc.) 
during his periods of active duty for 
training and active military service, 
covering the period from December 1967 to 
June 1972.  The NPRC and the Armed Forces 
Reserve Center should be requested to 
proceed with all reasonable alternative-
source searches which may be indicated by 
this request.  The efforts to obtain 
these records should be documented and 
any records received in response to this 
request should be associated with the 
claims folder.  Any negative responses to 
the records requests should also be 
documented in the file.  Further, the RO 
should keep the veteran informed of the 
efforts made to obtain such records. 

2.  Following completion of the 
foregoing, and following any potentially 
applicable development consistent with 
the Veteran's Claims Assistance Act of 
2000, the RO should review the claims 
file and ensure that all of the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented. 

3.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the determination 
remains is adverse to the veteran, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC), which 
should contain a summary of all evidence 
obtained since the issuance of the latest 
statement of the case, to include 
evidence obtained through development 
while this matter is in remand status.  
If any benefit sought is not granted, the 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review. 

The purpose of this REMAND is to obtain a complete set of the 
veteran's service medical records.  The Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  

Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is further 
notified.



		
	L. HELINSKI
	Acting, Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





